DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 6-9, 11, and 14-15 have been amended.
Claim 16 has been canceled by Applicant pursuant to a restriction requirement. 
New Claims 17-21 have been added. 
Claims 1-15 and 17-21 are currently pending and have been examined.  

Response to Amendments and Arguments
Applicant's amendments filed 31 May 2022 with respect to the rejection of claims 1-8 under 35 U.S.C. 112, 2nd paragraph have been fully considered and are not persuasive for reasons stated below. Thus, the rejection of claims 1-8 under 35 U.S.C. 112, 2nd paragraph is maintained. 
Applicant’s arguments, see REMARKS, filed 31 May 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 under 35 U.S.C. 103 has been withdrawn. 

Claim Objections
Claims 3, 6, 11, 13, 14, 15, 17, and 19-20 are objected to because of the following informalities:  
Claim 3 is dependent on “claim 0”.  Correction of  dependency is required.
As per claim 6, line 2, “e” should be “”d)”;
As per claim 11, line 2, “m” should be “o)”;
As per claim 13, line 2, “m” should be “p)”;
As per claim 13, line 5, “n” should be “q)”;
As per claim 13, line 8, “o” should be “r)”;
As per claim 14, line 2, “p” should be “s)”;
As per claim 14, line 4, “q” should be “t)”;
As per claim 15, line 2, “p” should be “s)”;
As per claim 15, line 4, “q” should be “t)”;
As per claim 17, line 13, “_queries” should be “queries”;
As per claim 19, line 2, “l” should be “k)”;
As per claim 19, line 4, “m” should be “l)”;
As per claim 19, line 7, “n” should be “m)”;
As per claim 20, line 2, “o” should be “n)”; and
As per claim 20, line 4, “p” should be “o)”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the shipping companies" in limes 10-11.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 1, the is unclear whether the “shipping services ‘received’ from ‘the shipping companies” in lines 10-11 are the same “shipping services ’provided’ by ‘a shipping company’ in lines 2-3.
Paragraph [0010] of the specification also recites “Each system 100 maintains its own, separate application programming interface (or “API”) 110… These APIs 110 allow the third-party systems to request shipping cost information, to determine availability of shipping services, to determine delivery dates and times for different delivery services provided by the shipper, and to book parcel pickup and delivery services from the shippers.
Further, Claim 1, b) i) and  b) ii) appear to be the actual steps to achieve the effect described in 1b, but 1 b) i) and 1) b) ii) does not expound upon or get to the last portion of 1b. 
Claims 2–8 are dependent upon claim 1 and are therefore likewise rejected. 

Conclusion
Allowable Subject Matter
Claims 9-15 and 17-21are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As independent claim 1, the best prior art, 
1)   Bennet et al. (US Patent No. 8,131, 651 B1) discloses an apparatus, systems and methods for online, multi-carrier, multi-service parcel shipping management featuring shipping rate and delivery schedule comparison for multiple carriers
2)  Wenkel et al. (US PG Pub. 2008/0256562 A1) discloses a system and method for accessing files in a physical data storage,
However, neither Bennett et al. nor Wenkel et al. disclose or fairly teach:
 b) a shipping aggregator computer system that receives aggregation queries through an aggregator application programming interface and, for each received aggregation query, submits related shipper queries to all of the plurality of shipper computer systems, the shipping aggregator computer system further aggregating the rate information on the shipping services received from the shipping companies into aggregated received rate information; 
c) a customer-facing computer system comprising:
-2-ii) integration programming that: (A) receives from the customer-facing programming the ship-from address, the ship-to address, and the parcel information; 
(B) translates the ship-from address, the ship-to address, and the parcel information into a B2B formatted customer query; 
(C) submits the B2B formatted customer query to the aggregator application programming interface; and 
(D) receives., from the aggregator application programming interface, the aggregated received rate information

As independent claim 9, the best prior art, 
1)   Bennet et al. (US Patent No. 8,131, 651 B1) discloses an apparatus, systems and methods for online, multi-carrier, multi-service parcel shipping management featuring shipping rate and delivery schedule comparison for multiple carriers; and 
2)  Wenkel et al. (US PG Pub. 2008/0256562 A1) discloses a system and method for accessing files in a physical data storage.
However, neither Bennett et al. nor Wenkel et al. disclose or fairly teach:
 	e) translating, at the customer-facing computer system, the ship-from address, the ship-to address, and the parcel information into a customer query formatted in a B2B format, wherein the B2B format is used by an aggregator application programming interface to receive aggregation queries from e-commerce platforms for submission to an shipping aggregator computer system;
	f) transmitting, at the customer-facing computer system, the B2B formatted customer query to the aggregator computer system via the aggregator application programming interface,
g) submitting, at the aggregator computer system, shipper queries to a plurality of shipping computer systems, the shipper queries being related to the B2B formatted customer query;
	h) aggregating, at the aggregator computer system, received rate information on shipping services from the plurality of shipping computer systems into aggregated received rate information;
	i) receiving, at the customer-facing computer system and from through the aggregator application programming interface, the aggregated received rate information on shipping services from the plurality of shipping computer systems;
	j) presenting, at the customer-facing computer system, the aggregated received rate information on the user interface;
k) receiving, at the customer-facing computer system and from the user interface, a selection of a selected rate and a selected shipper; and
	l) submitting, at the customer-facing computer system, the selected rate and the selected shipper to the aggregator application programming interface.

As independent claim 17, the best prior art,
1)   Bennet et al. (US Patent No. 8,131, 651 B1) discloses an apparatus, systems and methods for online, multi-carrier, multi-service parcel shipping management featuring shipping rate and delivery schedule comparison for multiple carriers
2)  Wenkel et al. (US PG Pub. 2008/0256562 A1) discloses a system and method for accessing files in a physical data storage,
However, neither Bennett et al. nor Wenkel et al. disclose or fairly teach:
d) translating, at the software plugin, the ship-from address, the ship-to address, and the parcel information into a customer query in a B2B format, wherein the B2B format is used by an aggregator application programming interface to receive aggregation queries from other e-commerce platforms for submission to an aggregator computer system;
e) transmitting, at the software plugin, the customer query to the aggregator computer system via the aggregator application programming interface;
h) receiving, from the plugin user interface, a selection of a selected rate and a selected shipper from the multiple shippers;
i) presenting, from the software plugin and to the e-commerce system, the selection of the selected rate and the selected shipper as an item to be purchased through the e-commerce system, and
j) submitting, from the software plugin, the selected rate and the selected shipper to the aggregator application programming interface.

As independent claims 1, 9, and 16, the best Foreign art, 
1) Carder et al. (CA 2926988 A1 ) discloses systems and methods for facilitating delivery of a parcel to a suitably sized locker.
However, Carder et al. does not disclose or fairly teach:
b) a shipping aggregator computer system that receives aggregation queries through an aggregator application programming interface and, for each received aggregation query, submits related shipper queries to all of the plurality of shipper computer systems, the shipping aggregator computer system further aggregating the rate information on the shipping services received from the shipping companies into aggregated received rate information; 
c) a customer-facing computer system comprising:
-2-ii) integration programming that: (A) receives from the customer-facing programming the ship-from address, the ship-to address, and the parcel information; 
(B) translates the ship-from address, the ship-to address, and the parcel information into a B2B formatted customer query; 
(C) submits the B2B formatted customer query to the aggregator application programming interface; and 
(D) receives., from the aggregator application programming interface, the aggregated received rate information


 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628